This is an application in habeas corpus, brought by the petitioner, alleging that he is illegally restrained and imprisoned by S.H. Tittle, sheriff of Greer county. A rule to show cause issued, and pending the return and the determination of the cause, petitioner was admitted to bail in the sum of five hundred dollars.
Pending the determination of the cause it was brought to the attention of the court that the Governor had granted a pardon to petitioner.
The object of the writ of habeas corpus is to relieve petitioner from illegal restraint or unlawful imprisonment, and if this release is accomplished by the granting of a pardon, there is nothing for the court to adjudicate or determine. The application will, therefore, be dismissed.